 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                    NO. CV-20-00026-PHX-MTL
10                 Plaintiff,
                                                 CLERK’S ENTRY OF DEFAULT
11   v.
12   Dennis J Sprenger, et al.,
13                 Defendants.
14
15          Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure and upon
16   application by the Plaintiff, default is hereby entered against Defendants Dennis J.
17   Sprenger and DiTech Financial LLC.
18   DEFAULT ENTERED this 6th day of May, 2020.
19                                          Debra D. Lucas
                                            Acting District Court Executive/Clerk of Court
20
21   May 6, 2020
                                            s/ E. Aragon
22                                     By   Deputy Clerk
23
24
25
26
27
28
